On appeal by plaintiff in an action to recover damages for an injury sustained by tripping over a bicycle left in a private hallway of a dwelling, judgment dismissing th' complaint unanimously affirmed, with costs. Although we are of opinion th the negligence, if any, of the servant may be imputed to the master, and so ti. element of notice was not essential, it was, nevertheless, within the province c *722the trial court to find that the hallway was lighted sufficiently for one to discern the presence of the bicycle and to avoid it and that, under such circumstances, there was not a condition here for which the defendant might be held liable for failure to exercise reasonable care on behalf of an invitee. Present — Hagarty, Johnston, Adel and Taylor, JJ.; Lazansky, P. J., not voting.